DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Applicant’s response to restriction requirement filed 2/17/2021 is acknowledged. Applicant elected Group I (claims 1-4, 6-8 and 21-22), Species B (a binfunctional aldehyde/alcohol dehydrogenase gene) only, without traverse. 
Claims 9-16 and 19-20 are canceled. 
Claims 5 and 17-18 and species A and C are withdrawn as drawn to non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
In claim 8, it is noted that applicants have deposited the organisms but there is no indication in the specification as to public availability.  Since the deposit was made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein (see 37 CFR 1.801-1.809).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 (and its dependent claims 2-4, 6-8) and claim 21 (and its dependent claim 2), the phrase “enhanced butanol production” appears to be a relative phrase but said claims do not recited any reference (control) strain, rendering the claims confusing.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., “Jang” (mBio3, 3(5), 1-9, 2012). Jang discloses a detailed study on developing an optimized pathway for butanol production in Clostridium acetobutylicum (C. acetobutylicum) through metabolic flux and mass balance analyses (see abstract). In page 3, Jang teaches about a CKW strain of Clostridium wherein ctfB gene (which is an identical gene to catI gene of this invention) in charge of assimilation of acetate is deleted. Jang teaches that anaerobic fermentation of said CKW strain did not result in higher yields of butanol implying that blockage of the cold channel alone in said host is insufficient to boost butanol production. 
In page 5, in order to further enhance butanol yield, Jang attempted to delete other genes (namely pta, ptb, buk etc.) in various combinations in said C. acetobutylicum host (see Figure 4), to enhance the hot channel flux. During his studies 
Based on said findings Jang transformed said BEKW strain with adhE1 gene and upon fermentation of said BEKW (pPptbAAD) strain (see page 6), production rates of 18.4 g/L butanol (which is very close to 20 g/L production rate of claim 4 of this invention) a yield of 0.45 Cbutanol /mol of C glucose, were obtained, and wherein said production rate and yield are significantly higher than rates and yields of butanol production by its corresponding wild type strain. Jang does not explicitly mention a strain wherein ctfB gene is deleted and wherein said strain expresses an exogenous aldehyde/alcohol dehydrogenase gene.
Before the effective filing of this application, it would have been obvious to one of ordinary skill in the art to start with the BEKW (pPptbAAD) strain of Jang and do the following:
1. to delete ctfB gene which stops cold channel flux and accumulation of acetate and butyrate, and 
2. transform said ctfb negative BEKW (pPptbAAD) strain with genes such as Z. mobilis adh2, homologs thereof or any other clostridium adhE1-2 gene, which has higher NADPH affinities than adhE1 gene of C. acetobutylicum of this invention and can be expressed in C. acetobytricum. 
This is because, Jang teaches that blockage of cold channel (involving ctfB gene) stops production of unwanted products and overexpression of AAD transferase 
Finally, one of ordinary skill has a reasonable expectation of success in inhibiting, disrupting or deleting ctfB gene in BEKW (pPptbAAD) strain of Jang to be further transformed with Z. mobilis adh2 gene or any other adhE1 gene(s) from other Clostridia because such procedures and methods are fully established in the prior art, before the effective filing date of this invention.
Regarding claims 2, 6 and 22, it is unclear how exogenous adhE1 gene insertion in the cat1 gene of the host Clostridium claimed result in any properties (such as butanol production etc.) of the host which is different and patentably distinct than that of Jang’s host and for said reason this rejection is also applied to claims 2, 6 and 22 of this invention.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656